MEMORANDUM **
This is a criminal appeal challenging the district court’s imposition of a mental health condition of supervised release.
A review of the record and the opening brief demonstrates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Appellant argues that the oral pronouncement of sentence erroneously delegated the authority to impose mental health treatment as a condition of appellant’s supervised release. See Appellant’s Opening Brief, p. 7. However, the district court’s written judgment and commitment order corrected this error. See Appellant’s Excerpts of Record, Vol. I, p. 12; Appellant’s Opening Brief p. 10, n. 2. No other error is alleged on appeal. See Appellant’s Opening Brief p. 1. As such, the *199correction supersedes the erroneous oral sentence. See Fed. R. of Crim. Proc. 35; United States v. Colace, 126 F.3d 1229 (9th Cir.1997).
Accordingly, we summarily affirm the district court, and instruct that the district court’s written Judgment and Commitment Order should control appellantdefen-dant’s sentence.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.